UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6986


KEITH BRYAN WEBB-EL,

                Petitioner - Appellant,

          v.

WARDEN TIMOTHY S. STEWART; UNITED STATES PAROLE COMMISSION,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:15-
cv-01510-PWG)


Submitted:   October 15, 2015              Decided:   October 20, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Bryan Webb-El, Appellant Pro Se. Ray Daniel McKenzie,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Keith     Bryan    Webb-El,       a    federal    prisoner,       appeals     the

district court’s order dismissing without prejudice for lack of

jurisdiction    his    28   U.S.C.     § 2241      (2012)    petition.       We    have

reviewed the record and find no reversible error.                      Accordingly,

we affirm for the reasons stated by the district court.                      Webb-El

v. Stewart, No. 8:15-cv-01510-PWG (D. Md. June 3, 2015).                            We

deny as moot Webb-El’s motion and emergency motion for release

pending   appeal.      We     dispense      with   oral     argument   because     the

facts   and   legal    contentions         are   adequately    presented      in   the

materials     before   this    court       and   argument     would    not   aid    the

decisional process.



                                                                             AFFIRMED




                                            2